Hello This is Clinton Brewer, and I am a portfolio manager with Meeder Financial. Welcome to our 2011 economic review and outlook webcast. In this brief presentation, we will address the key factors that drove the economy and capital markets in 2011, as well as provide an outlook for 2012. The European debt crisis entered a dangerous new phase in 2011 with Italy facing credit market pressure.Italy represents an escalation in the crisis since the country is the third largest eurozone economy, and is home to the third largest bond market in the world. Both Italy and Spain saw yields on their government bonds increase significantly in 2011 as investors shunned risky assets and favored safe-havens such as Germany in Europe as well as US Treasury securities.As you can see, the yields of Italy’s 5-year government bonds more than doubled since early 2011. However, the yields shown here have fallen recently from their peak reached in the fourth quarter following the latest eurozone summit. 2011 was also witness to much political brinksmanship, including the US debt ceiling and associated deficit reduction, payroll tax cuts, and the ultimate failure of the deficit super committee.The White House and members of Congress struggled to find common ground on numerous issues impacting the economy and fiscal health of the nation, that was actually cited as a factor by Standard & Poor’s when it downgraded the credit rating of the United States in August. As daunting and frustrating as 2011 seemed, 2012 holds the promise of more political wrangling.Not only do we have the Presidential election, there are a variety of tax provisions set to expire at the end of the year, including capital gains and dividend tax rates. We will cover this in more detail later in this presentation as part of our 2012 outlook. As mentioned in previous quarterly reviews, stock market valuations remain attractive.This blue line summarizes the per share earnings of the S&P 500 for the past 7 years.Recently, earnings per share has approached, and even slightly exceeded, the earnings at the peak of the market in 2007.Now, if we overlay the S&P 500 price, which is shown here in red, we see that, even though earnings have reestablished their prior peak, the price of the S&P 500 is still 20% below the market peak in October 2007.So relative to earnings, stocks are cheaper than they were in 2007, which is another way of pointing out that the P/E ratio of the S&P 500 has declined since that time and currently stands at about 13.5 times. The domestic economy exhibited various signs of strength and weakness during 2011.We will now review a few of the indicators that we pay close attention to. First, in lieu of GDP, we prefer to follow the Institute for Supply Management’s Manufacturing Purchasing Manager’s Index, which is a more timely indicator of economic activity.Here, a reading above 50 normally translates to continued economic expansion.This indicator has remained above 50 for nearly two years now, and was reported on January 3rd at 53.9, which was above economist’s expectations and is the highest level since last June. By comparison, many of the Western European countries have fallen below the key level of 50, thus indicating a recession may already be underway in Europe.We will touch on Europe again in our 2012 outlook as well. Housing has been such a major factor in the economic struggles over the past 6 years, and the drop in housing prices over that time has been frequently discussed. Instead of looking at the overall declines for the past 6 years, this slide depicts the change in home prices by state during just the past year through the third quarter of 2011. States shown here in red have seen declines of 7 to 15%, brown corresponds to a decline of 5 to 7%, light blue means no change to a decline of 5%, while states in dark blue have seen no change or up to a gain of 15%. It continues to highlight the regional nature of declines. While the rate of decline has slowed, we continue to expect downward pressure on home prices due to the ongoing sluggish rate of the economic recovery and the potentially large supply of houses. This slide shows the index of leading economic indicators published by the Conference Board going back to the 1950s, and the shaded areas of the chart represent recessions. On a positive note, this index continues to rise, and is called the index of leading economic indicators for a reason.Note how prior to virtually every recession over the past 60 years, this index has declined before the start of a recession.If we were in the beginning stages of another recession, it would be the first time in over 60 years it did so without previous warning from this index. We believe the factors presented in this slide represent the key catalysts that will drive the global capital markets in 2012, namely • Historical Stock Market Tendencies following waterfall declines • The pace of global economic growth • The ongoing European debt crisis • Improvements in the US economy • And finally, upcoming domestic legislation. We will now briefly review each factor in more detail. This is an interesting slide from Ned Davis Research which does a great job showing the crossroads that the stock market seems to be at this time. This chart tracks previous declines of 18% in the S&P 500 and the subsequent performance of the stock market.The dashed vertical black line here marks when the S&P had declined 18% from a peak like it did in August 2011.The black line here shows the subsequent performance when no recession followed the decline, where the markets, on average have increased approximately 11% over the subsequent year.The blue line shows the market performance when a recession follows an 18% decline, where the markets have, on average made additional lows before climbing back to about breakeven a year later.The red line represents the most recent 11 months of the S&P 500’s performance.If this chart is any guide, it appears that the inflection point we reached a few months ago and subsequent performance indicates that the likelihood of a pending recession has diminished. This chart presents GDP growth estimates for 2012 for various countries around the world.As you can see, emerging markets are once again expected to be the driver for global growth.However, while China and India are expected to continue growing by high single-digits, Brazil and Russia are set to grow around low- to mid-single digits. Japan is expected to continue its rebound following the earthquake and tsunami in 2011, while the US should post a modest growth rate.Western Europe, however. is expected to be a drag on global growth given the ongoing sovereign debt crisis and implementation of harsh austerity measures.These estimates appear to be consistent with the most recent Purchasing Manager Index readings discussed earlier in this presentation. Europe will continue to be a catalyst in 2012 for the global capital markets.In fact, we expect 2012 to present additional significant challenges that will test the determination of European leaders to contain their sovereign debt crisis. This is because of large debt maturities that are set to occur in 2012 and need to be refinanced, especially among Italy and Spain that, combined, total over $600 billion.While Greece, Portugal, and Ireland have all arranged bailouts that should take care of their funding needs, Italy and Spain are still subject to the markets to issue debt. If either country cannot raise enough funds to meet their scheduled maturities, or have to issue new debt at extremely high interest rates, then a default could be a real possibility without action by European leaders. Despite the large presence of negative news headlines and investor sentiment, recent reports indicate that the US economy is holding up rather well.Weekly initial jobless claims provide a timely glimpse into the health of the economy and labor market, and has recently held below the 400,000 level.Many economists hold this level to be significant, and believe that sustained job creation occurs when weekly claims hold below 400,000.This coincides with recent monthly payrolls report, which shows over 800,000 jobs created in the past 6 months while the unemployment rate fell to its lowest level since early 2009. Going into 2012, if weekly jobless claims can continue to improve and correspond with further job creation, then these improvements in the labor market could result in stronger than expected economic growth. While the political landscape will be dominated by the presidential election in 2012, we believe it is important to highlight just a few of the key tax provisions that will come into play. At the end of 2012, the so-called Bush Tax cuts are scheduled to expire and the top income tax bracket will increase to 39.6%, as will the rate for qualified dividends.In addition, the top rate for long-term capital gains will increase to 20%.This will be a major issue throughout 2012.If not extended, income tax rates, capital gains rates, and qualified dividend tax rates will all increase effective in 2013.Of course, the November 2012 elections will help determine whether these tax reductions will be extended, or allowed to expire. Thank you for your time.I also strongly encourage you to listen to our 2011 review webcast that focuses on recent capital market performance as well as our current investment strategies and allocations.Thank you for joining us. Hello everyone, thanks for joining me today.This is Ted Clark, Client Portfolio Manager at Meeder Financial.Today in this brief presentation, I will be reviewing the performance of many key areas of the capital markets in 2011.For further details on the events and drivers of the markets, please take some time to review the complement to this presentation, which is the 2011 Review and 2012 Outlook, given by Portfolio Manager, Clint Brewer. Today, I’ll be focusing on the volatility that was prevalent throughout 2011.I will focus on the performance of international versus domestic stock markets and then move onto growth versus value stocks.Then I will talk about how different sectors of the equity markets performed and review our sector positioning throughout the year. And next, I’ll compare large versus small caps and will conclude the presentation with a review of fixed income markets. I’d like to start with an interesting slide we created to show just how volatile the equity markets really were throughout 2011. Most investors have seen the “Periodic Table of Investments Returns” which Callan Associates produces that shows the performance of investment styles across multiple years.What you see here is a variation on the concept and shows the performance of multiple investment styles on a month-to-month basis in 2011.Each color here represents a either large, mid or small cap growth or value, developed international or emerging market stocks and each month is sorted from highest return to lowest returning segment. If we look a little bit closer, we can see the extreme volatility throughout the year. For example, Emerging Markets cycled from the best performing market segment to the worst on several occasions in 2011. Similarly, Mid-Cap Value stocks, also bounced from the best performing segment to the worst performing segment throughout 2011. Many of our investment models include a momentum component, which attempts to capture and participate in a market trend. So when we encounter a market like 2011 which was so volatile, the momentum component of our models can cause us to enter a position, that was experiencing relative strength, only to have that position roll over and start to underperform. However, across a full market cycle, we believe our ability to participate in trending markets will offset the negative impact of trendless markets that occasionally occur. Keeping with the theme of volatility, this slide summarizes the returns from various stock markets around the world. While the S&P finished 2011 with a modest gain of just over 2%, this stands in stark contrast to most other countries around the world. While recent headlines have highlighted Europe, other areas of the world, including Asia, have suffered even greater declines in 2011. For example, as you see here, Japan and China were down over 20% while India was down over 26%. Furthermore, regarding international versus domestic markets, this graph compares the performance of the S&P 500 which is in blue, Developed Int’l as represented by EAFE in green and Emerging markets in red. As I showed in the previous slide, Emerging & Developed Int’l markets dramatically underperformed the U.S. markets in 2011. Emerging Markets were down over 20%, EAFE was down nearly 12%, while the S&P 500 was up just over 2%. It is important to note that in our tactical portfolios and funds, we have consistently avoided all direct exposure to the developed international markets since December of 2009, which has benefited the performance of our portfolios. In addition, we avoided emerging market exposure for most of 2011, and have been completely out of emerging markets since July.However our modest exposure in the first quarter detracted from our performance. Turning to Growth vs. Value, this chart shows the relative performance of growth stocks versus value stocks.And in 2011, Growth stocks marginally outperformed value stocks. Growth stocks were up over 2%, while value stocks were about flat for the year. We maintained an overweight to growth investments throughout 2011, which marginally benefited our performance for the year. Next, let’s review how the 10 sectors of the S&P 500 performed last quarter and for all of 2011. Defensive sectors such as healthcare, utilities, and consumer staples performed the best, while financials experienced the sharpest declines for the year. Cyclical sectors such as industrials and energy were able to bounce back in the fourth quarter. Our sector models have guided us to be overweight in both healthcare and technology while underweighting financials and energy for most of the last two quarters. During the first two quarters of 2011, we were inline to overweight the technology sector, while also being inline to underweight the financial sector. We held a direct position in energy during the first and second quarter, but eliminated that exposure as market volatility set in. And lastly with equities, this slide illustrates how small cap stocks performed relative to large cap stocks for 2011. After performing about the same for the first half of the year, small cap stocks dramatically underperformed large caps by over 6% in the second half of the year. During the 2nd half of the year, our tactical portfolios had exposure to small-cap stocks ranging from 4 – 14%, thus having a negative impact on our performance last year. Switching to Fixed Income investments, the Fed’s actions along with elevated levels of risk and volatility around the world combined to drive US treasury yields lower in 2011. Even after the S&P cut the long-term credit rating of U.S. debt., treasury yields continued to decline as investors continued to seek safety amidst the European debt crisis.As you can see, Treasury yields finished 2011 under 3%, which represents a 1.5% decline for the year.Or said another way, yields are now approximately 33% lower than what they were at the beginning of 2011. Lastly, this slide compares the total return of treasuries versus investment grade and high yield corporate bonds.The black line here represents U.S. Government bonds, while the red line represents corporates with high yield bonds in green.As you can see from April to September, the European debt crisis spurred a price rally in both investment grade and government securities. While at the same time, there was a selloff in high yield bonds as investors were willing to give up yield for safety. However, in the 4th quarter in conjunction with a rebound in equities, high yield bonds rallied and ended the year posting similar returns to investment grade and US government bonds. Throughout the year, we maintained an overweight to investment grade corporate bonds. With that I will conclude my presentation today. I hope you found the information I discussed useful.Please take the time to review the 2011 Economic Review and 2012 Outlook presentation by Clint Brewer for insights into important drivers of the capital markets last year as well as for 2012.Thanks again.
